Case 1-18-01141-ess Doc14 Filed 06/20/19 Entered 06/20/19 12:16:59

UNITED STATES BANKRUPTCY COURT
EASTERN DISTRICT OF NEW YORK

 

In re:

SEAN M. MURRAY Case No. 17-44157

Chapter: 7
Debtor Pro Se

 

X

SEAN M. MURRAY

Plaintiff Adv. Pro. No. 18-01141
-against- PLAINTIFF’S RESPONSE TO

WRITTEN DISCOVERY REQUESTS.
SPECIALIZED LOAN SERVICING, LLC =

Ss oY
NATIONSTAR MORTGAGE LLC D/B/A MR COOPER, nm - aS
as SERVICING AGENTS FOR FEDERAL Q2 Ae z
HOME LOAN MORTGAGE < » <2 S
CORPORATION, oy 2 3e
JOHN AND JANE DOE CORPORATIONS zu 29
AND ENTITIES a 3 aS
Defendants ©

 

X

PLAINTIFF’S RESPONSE TO DEFENDANT NATIONSTAR MORTGAGE LLC AND

SPECIALIZED LOAN SERVICING. LLC’S REQUESTS FOR PRODUCTION OF
DOCUMENTS

Pursuant to Rules 26, 33, 34, and 36 of the Federal Rules of Civil Procedure, applicable here
under Federal Rules of Bankruptcy Procedure 7026, 7033, 7034, and 7036, Plaintiff Pro Se

SEAN M. MURRAY (“Plaintiff”) hereby responds to Defendants NATIONSTAR MORTGAGE

LLC D/B/A MR COOPER (“Nationstar”) and SPECIALIZED LOAN SERVICING, LLC’S
(“SLS”) Requests for Production.

PRELIMINARY STATEMENT
1. Plaintiff's investigation and development of all facts and circumstances relating to this action

is ongoing. These responses and objections are made without prejudice to, and are not a waiver

of, Plaintiff's right to rely on other facts or documents at trial.

Page | of 10

yato

x
ale

Case 1-18-01141-ess Doc14 Filed 06/20/19 Entered 06/20/19 12:16:59

2. By making the accompanying responses and objections to Defendants’ requests for
documents, admissions and interrogatory, Plaintiff does not waive, and hereby expressly
reserves, its right to assert any and all objections as to the admissibility of such responses into
evidence in this action, or in any other proceedings, on any and all grounds including, but not
limited to, competency, relevancy, materiality, and privilege. Further, Plaintiff makes the
responses and objections herein without in any way implying that it considers the requests and
interrogatory, and responses to the requests and interrogatory, to be relevant or material to the
subject matter of this action.

3. Plaintiff will produce responsive documents only to the extent that such documents are in the
possession, custody, or control of the Plaintiff, as set forth in the Federal Rules of Civil
Procedure. Plaintiff's possession, custody, or control does not include any constructive
possession that may be conferred by Plaintiff's right or power to compel the production of
documents or information from third parties or to request their production from others.

4. Aresponse to a document request or interrogatory stating that objections and/or indicating
that documents will be produced shall not be deemed or construed that there are, in fact,
responsive documents, that Plaintiff performed any of the acts described in the document request,
interrogatory, or definitions and/or instructions applicable to the document request or
interrogatory, or that Plaintiff acquiesces in the characterization of the conduct or activities
contained in the document request, interrogatory, or definitions and/or instructions applicable to
the document request or interrogatory.

5. Plaintiff expressly reserves the right to supplement, clarify, revise, or correct any or all of the

Page 2 of 10
Case 1-18-01141-ess Doc14 Filed 06/20/19 Entered 06/20/19 12:16:59

responses and objections herein, and to assert additional objections or privileges, in one or more
subsequent supplemental response(s).
6. Plaintiff will make available for inspection at Plaintiff's offices responsive documents.
Alternatively, Plaintiff will produce copies of the documents.
7. Publicly available documents including, but not limited to, newspaper clippings, court
papers, and documents available on the Internet, will not be produced.

GENERAL OBJECTIONS
8. Plaintiff asserts these General Objections to Defendants’ Requests for Admission,
Interrogatories, and Requests for Production and incorporates them by reference into each.
9. Plaintiff objects to each request to the extent it seeks documents covered by the attorney-
client privilege, the work product doctrine, the consulting privilege, the common interest
doctrine, or any other applicable privilege or immunity. None of Plaintiff's responses are
intended as, nor should be construed as, a waiver or relinquishment of the attorney-client
privilege, the work product doctrine, the consulting privilege, the common interest doctrine, or
any other applicable privilege or immunity.
10. Plaintiff objects to each request to the extent that it is overly broad, unduly burdensome, and/
or not reasonably calculated to lead to the discovery of relevant documents or admissible
evidence.
11. A statement that Plaintiff will produce documents in response to any request herein does not
mean that such documents exist, but only that, to the extent such documents do exist and are not
subject to the preliminary statement and/or a general objection, Plaintiff will produce non-

. privileged, responsive documents that are identifiable after a reasonable search.

Page 3 of 10
Case 1-18-01141-ess Doc14 Filed 06/20/19 Entered 06/20/19 12:16:59

12. Plaintiff objects to the requests to the extent that they seek documents and information
outside of Plaintiff's possession, custody, or control. Plaintiff objects to searching for, or
producing, documents from its outside advisors, attorneys, agents, or consultants.
13. Plaintiff objects to the Written Discovery Requests to the extent RAS Boriskin, LLC,
Attorney for “Secured Creditor,” Nationstar gives notice as Plaintiff in signing their FIRST
REQUEST FOR PRODUCTION OF DOCUMENTS TO PLAINTIFF. Defendant Nationstar has
waived any right to supplement or amend requests by failing to timely serve their Written
Discovery Requests.
14. Plaintiff generally objects to Nationstar’s Written Discovery Request as not timely served
received via email May 12, 2019 at 7:12pm (Attached as Exhibit A) from Cleo F. Sharaf-Green,
Esq., Attorney for Nationstar Mortgage LLC d/b/a Mr. Cooper (alleged “Secured Creditor”).
Judge Stong Ordered April 10, 2019 (Docket No. 9) that the parties are directed to serve all
document requests, interrogatories, and requests for admission (the “Written Discovery
Requests”) by May 10, 2019. Defendant Nationstar’s Written Discovery Request does not
contain an Affidavit or Certificate of Service and was not served on Plaintiff by May 10, 2019.
OBJECTIONS TO INSTRUCTIONS AND DEFINITIONS
15. Plaintiff objects to Definition No. 2 regarding “Alleged Payoff." The Definition is
presumptive, overbroad and unduly burdensome to the extent it attempts to extend the scope of
this document request to documents in the possession, custody, or control of individuals,
agencies, or entities other than the Plaintiff.

16. Plaintiff objects to the Defendants definition of “Document” in Definition 1(c) of SLS’s

Page 4 of 10
Case 1-18-01141-ess Doc14 Filed 06/20/19 Entered 06/20/19 12:16:59

Document Requests to the extent that it calls for documents protected from disclosure by the
attorney-client privilege, deliberative process privilege, attorney work product doctrine, or any
other applicable privilege. The definition also exceeds the permissible bounds under Rule 34 of
the Federal Rules of Civil Procedure. Specifically, the Defendants define “Document” as
“electronically stored information (including, without limitation, email, no matter the computer-
related item storing the email)... .” Plaintiff objects to searching for or producing ESI contained
. on disaster recovery, back-up, or archival media, legacy systems, or deleted, fragmented,
shadowed, or temporary data on the grounds that such information is not reasonably accessible
due to cost and burden, and that the burden and cost of searching, processing, and producing this
material would far exceed any marginal benefit to be gained by conducting such a search.

17. Plaintiff objects to Nationstar Definition D "Parties" to the extent it relies on the

undefined term “Secured Creditor.” While "Secured Creditor" is in parenthesis to refer to
"Nationstar Mortgage LLC d/b/a Mr. Cooper" that gives no greater meaning to the phrase or
unsupported claim of "Secured Creditor".

18. Plaintiff objects to SLS Definition No. 7 regarding "Settlement" to the extent it relies on the
Settlement Agreement subject to Judge Stong’s Order Dated 11/29/18 at Docket No. 102
mentioning the October 26, 2018 hearing and Judge Stong’s direction to SLS that the Settlement
Agreement mentioned in the proposed stipulation filed at Docket No. 97 be filed into the court.
To date SLS has not complied with Judge Stong’s direction.

19. Plaintiff objects to SLS Definition and Instruction Number 11 and 12 on the grounds that
they are overly broad and unduly burdensome, requiring much work without promise of

revealing any relevancy.

Page 5 of 10
Case 1-18-01141-ess Doc14 Filed 06/20/19 Entered 06/20/19 12:16:59

OBJECTIONS AND RESPONSES TO SLS REQUESTS FOR PRODUCTION

SLS DOCUMENT REQUEST NO. 13:

13. Any and all available information concerning the purchase of the Property,
including the purchase price of the Property, the amount the Debtor put down, and the amount
borrowed by the Debtor in connection with the purchase of the Property.

RESPONSE TO DOCUMENT REQUEST NO. 13:

In addition to the above General Objections, Plaintiff objects to the extent this document request
is overbroad, burdensome, irrelevant, ambiguous, unreasonably cumulative and information
available to both parties as it seeks information in the related court records and Defendant’s
possession. Read literally, this request would require the Plaintiff to produce otherwise non-
responsive documents simply because they were reviewed and determined to be non-responsive.
Subject to the foregoing objections, Plaintiff will produce documents responsive to Request for
Production Number 13.

SLS DOCUMENT REQUEST NO. 14:

14. Information concerning any payments made by the Debtor or on the Debtor's behalf over the
life of the Loan and the identity of the party to which those payments were made.

RESPONSE TO DOCUMENT REQUEST NO. 14:

Plaintiff objects to this document request as irrelevant, duplicative and burdensome to the extent
that it calls for documents already in Defendant’s possession. Subject to the above objections,
Plaintiff will produce the documents responsive to this request that have not already been

produced and are not protected by privilege, including correspondence to and from the New York

State Attorney General and Department of Financial Services. (“DFS”)

SLS DOCUMENT REQUEST NO. 15:

15. Information concerning the receipt by the Debtor of the Settlement Proceeds.

Page 6 of 10
Case 1-18-01141-ess Doc14 Filed 06/20/19 Entered 06/20/19 12:16:59

RESPONSE TO DOCUMENT REQUEST NO. 15:

Plaintiff is obligated regarding disclosure under the terms of Settlement Agreement. Plaintiff will
produce information responsive to Request No. 15 on condition of waiver and release of Plaintiff
by Defendant from the Settlement Agreement.

LSD ME EST NO. 16:

16. Any and all available information concerning the Alleged Payoff, including but
not limited to proof of payment and cancelled check information showing payoff funds were
received.

RESPONSE TO DOCUMENT REQUEST NO. 16:

Plaintiff objects to this document request as irrelevant, duplicative and burdensome to the extent
that it calls for documents already in Defendant’s possession. Subject to the above objections,
Plaintiff will produce the documents responsive to this request that have not already been
produced and are not protected by the privilege, including the available documentation from the
New York State Department of Financial Services (“DFS”).

SLS DOCUMENT REQUEST NO. 5:

17. Information concerning any transfers of ownership of the Property, or any rental
agreements to the property since the origination of the Loan.

RESPONSE TO DOCUMENT REQUEST NO. 5:

Plaintiff objects to this document request as irrelevant, oppressive and burdensome because it is
vague, ambiguous, and unintelligible so as to make a response impossible without speculation.
The request relies on the terms "transfers of ownership" and “rental agreements,” which are not

defined in Defendant’s Discovery Requests or clear as to the extent applicable or relevant to

Page 7 of 10
Case 1-18-01141-ess Doc14 Filed 06/20/19 Entered 06/20/19 12:16:59

Plaintiff. Subject to the above objections, Plaintiff has no responsive documents in its possession,
custody, or control, other than those that have already been produced to Defendant.

BJECTIONS AND RESPONSES TO DEFENDANT NATIONSTAR MORTGAGE LLC
D/B/A MR. COOPER’S REQUEST FOR ADMISSIONS TO DEBTOR

PONSE TO REQUEST FOR ADMISSIONS NO. 1 - 12:

Plaintiff objects to Defendant Nationstar’s Request for Admissions in their entirety on the basis
that Counsel for Defendant Nationstar failed to timely serve Defendant’s Discovery Request
pursuant to Judge Stong’s April 10, 2019 Order to serve Written Discovery Requests by May 10,
2019.

OBJECTIONS AND RESPONSES TO DEFENDANT NATIONSTAR MORTGAGE LLC

D/B/A MR. COOPER’S INTERROGATORIES

RESPONSE TO INTERROGATORY NO. 1 - 36:
Plaintiff objects to Defendant Nationstar’s Interrogatories in their entirety on the basis that
Counsel for Defendant Nationstar failed to comply with Federal Rules of Bankruptcy Procedure
Rule 7033, where Rule 33 F.R.Civ.P. applies in adversary proceedings, providing that a party
may serve on any other party no more than 25 written interrogatories. Plaintiff also objects for
Counsel’s failure to timely serve Defendant’s Discovery Request pursuant to Judge Stong’s April

10, 2019 Order to serve Written Discovery Requests by May 10, 2019.

 

Plaintiff objects to Defendant Nationstar’s Request for Production of Documents in their entirety

on the basis that Counsel for Defendant Nationstar failed to timely serve Defendant’s Discovery

Page 8 of 10
Case 1-18-01141-ess Doc14 Filed 06/20/19 Entered 06/20/19 12:16:59

Request pursuant to Judge Stong’s April 10, 2019 Order to serve Written Discovery Requests by

May 10, 2019.

Dated: Monday, June 10, 2019 By: Soi WA. MAM
SEAN M. MURRAY (J
P.O. BOX 1110
ALBANY, NEW YORK
12201-1110 U.S.A.
917.330.9284
seanmurray @ prodigy.net

Page 9 of 10
Case 1-18-01141-ess Doc14 Filed 06/20/19 Entered 06/20/19 12:16:59

UNITED STATES BANKRUPTCY COURT
EASTERN DISTRICT OF NEW YORK

 

 

In re:
SEAN M. MURRAY Case No. 17-44157
Chapter: 7
Debtor Pro Se
x

SEAN M. MURRAY

Plaintiff Adv. Pro. No. 18-01141

-against-

SPECIALIZED LOAN SERVICING, LLC
NATIONSTAR MORTGAGE LLC D/B/A MR COOPER,
as SERVICING AGENTS FOR FEDERAL HOME LOAN MORTGAGE CORPORATION,
JOHN AND JANE DOE CORPORATIONS AND ENTITIES
Defendants

 

x

CERTIFICATION OF SERVICE

The undersigned certifies that on Friday, May 10, 2019, a copy of the annexed papers:
PLAINTIFF’S RESPONSE TO DEFENDANT NATIONSTAR MORTGAGE LLC AND
SPECIALIZED LOAN SERVICING, LLC’S REQUESTS FOR PRODUCTION OF
DOCUMENTS, were served by depositing same, enclosed in a properly addressed postage-paid
envelope, in an official depository under the exclusive care of the United States Postal Service
within the State of New York, upon:

Cleo Sharaf-Green, Esq. (Via Email and USPS) Robert W. Griswold (Via Email and USPS)
ROBERTSON, ANSCHUTZ & SCHNEID, P.L. Shapiro, DiCaro & Barak, LLC

 

Attorneys for Nationstar Mortgage LLC Attorneys for Specialized Loan Servicing
900 Merchants Concourse One Huntington Quadrangle, Suite 3N05
Westbury, NY 11590 Melville, NY 11747
csharaf@rasboriskin.com rgriswold@logs.com

Richard J. McCord, Chapter 7 Trustee Dated: Friday, May 10, 2019

Certilman Balin Adler & Hyman By: tpn i. Ww

90 Merrick Avenue SEAN M. MURRAY

East Meadow, NY 11554 P.O. BOX 1110

ALBANY, NEW YORK 12201-1110

Page 10 of 10
 

Case 1-18-01141-ess Doc14 Filed 06/20/19 Entered 06/20/19 12:16:59

 

From: Cleo Green-Sharaf csharat@rasboriskin.com @
Subject: Nationstar's Discovery Demands
Date: May 12, 2019 at 7:16 PM
To: Murray, Sean, Michael seanmurray@ prodigy.net

 

Mr. Murray,
Please find attached Nationstar’s following discovery demands:

1) Request for Admissions;
2) First Request for Production of Documents; and
3) First Set of interrogatories.

Thank you,

Cleo F. Sharaf-Green

Counsel

RAS Boriskin, LLC

900 Merchants Concourse
Westbury, New York 11590
Phone (516) 280-7675 ext. 1194
Fax (516) 280-7674
esharaf@rasboriskin.com

~~—Original Message---~

From: Murray, Sean, Michael <seanmurray @prodigy.net>

Sent: Friday, May 10, 2019 3:30 PM

To: Sheree_Jackson@nyeb.uscourts.gov; Cleo Green-Sharaf <csharaf@rasboriskin.com>; Robert W. Griswold
<rgriswoid@logs.com>; Kate Heidbrink <kheidbrink@iogs.com>

Subject: Plaintiff's Demand for Verified Bill of Particulars dated May 10, 2019 pursuant to the Apr 10, 2019 Order at Docket Number 9:
1-18-01141

Please find attached Plaintiff's Demand for Verified Bill of Particulars dated May 10, 2019.

Deputy Jackson, can you confirm receipt at your convenience and that the attached pdf will be docketed?

Thank you,
Sean

Pursuant to the Fair Debt Collection Practices Act, it is required that we state the following to you: “This is a communication from a
debt collector: This is an attempt to collect a debt and any information obtained may be used for that purpose."

PRIVILEGE AND CONFIDENTIALITY NOTICE: This e-mail is covered by the Electronic Communications Privacy Act, 18 U.S.C. §
2510-2521 and is legally privileged. The contents of this e-mail message and any attachments are intended solely for the party or
parties addressed and named in this message. This communication and all attachments, if any, are intended to be and to remain
confidential, and it may be subject to the applicable attorney - client and or work product privileges. {f you are not the intended
recipient of this message, or if this message has been addressed to you in error, please immediately alert the sender by reply e-mail
and then delete this message and its attachments. Do not deliver, distribute, or copy this message and or any attachments if you are
not the intended recipient. Do not disclose the contents or take any action in reliance upon the information contained in this
communication or any attachments. Although this E-mail and any attachments are believed to be free of any virus or other defect that
might affect any computer system into which it is received and opened, it is the responsibility of the recipient to ensure that it is virus
free and no responsibility is accepted by RAS Boriskin, LLC. for damage arising in any way from its use.

x

a a

FOr on OE

interrog- request for
murray.pdf admiss...ray.pdf

 

 
